Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,8-12,15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (U.S. Pub No. 2018/0227394 A1) in view of Diacakis (U.S. Pub No. 2003/0174814 A1) in view of Arai (U.S. Pub No. 2005/0276272 A1).

1, King teaches a system comprising: an analog telephone, a voice gateway, and a software defined wide area network (SD-WAN) controller [par 0088, 0032, 0103, VoIP connection such that analog signal may be received by the first and second systems directly from a packet data network as uncompressed or compressed voice (VoIP) data from a High Definition Voice connection or from a conventional PSTN compatible VoIP connection after passing through a High Definition Voice to conventional VoIP gateway device. In an exemplary embodiment, device 100 is remotely configurable through aTelnet session through a remotely attached exemplary MICROSOFT WINDOWS.RTM. PC, etc. In another exemplary embodiment, device 100 is remotely configurable by a SDWAN controller]; the analog telephone communicably coupled to the voice gateway and the voice gateway communicably coupled for the SD-WAN controller [par 0066, 0093, analog communications device connected to or coupled with an exemplary VoIP communications device, the coupling of which may be through both a SDWAN and a standards based Softswitch, or VOIP switch or VoIP gateway or High Definition Voice gateway in accordance with the various exemplary embodiments. Said preprogrammed rules to be configured in the unit and/or learned by the unit or received by the unit from a SDWAN controller which may be internal or external to the unit. These embodiments, described in greater detail below, may incorporate analog audio communications algorithms. In one or more such embodiments, analog based communications may be provided over exemplary SDWAN packet data network links], the SP-WAN controller comprising: a memory comprising instructions and one or more user profiles; a hardware processor [par 0229, Embodiments of the invention may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by a computing platform, which may include one or more processors, such as, e.g., but not limited to, a microprocessor, a multi-core processor, a quadcore processor, a central processing unit (CPU), a quantum computer, a nanoprocessor, a computational engine, an information appliance, a virtual processor, a cCO-processor, a busmaster processor, a graphics processor (GPU), a digital signal processor (DSP), controller, microcontroller, system on a chip (SOC), cluster, and/or other processor, to perform the operations described herein]; the voice gateway comprising: one or more analog telephone interfaces [par 0122, In an exemplary embodiment, any of links 710,
718, for example, may provide IP based connections or a single analog line or a TDM based trunk type, such as T71 or E1. A gateway 706 may provide connection or coupling for converting VoIP or High Definition Voice to a PSTN compatible communications signal]; a hardware processor; wherein the SD-WAN controller, wnan executing the instructions at the hardware processor [par 0229, Embodiments of the invention may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by a computing platform, which may include one or more processors, such as, e.g., but not limited to, a microprocessor, a multi-core processor, a quadcore processor, a central processing unit (CPU), a quantum computer, a nanoprocessor, a computational engine, an information appliance, a virtual processor, a co-processor, a busmaster processor, a graphics processor (GPU), a digital signal processor (DSP), controller, microcontroller, system on a chip (SOC), cluster, and/or other processor, to perform the operations described herein],
 	 King fail to show the controller is configured to: memory comprising instructions and one or more user configurations wherein each user configuration of the one or more user configurations is associated with one of the one or more telephone interfaces, transmit a user profile to the voice gateway; wherein the user profile contains user preference information for customizing a device of a user; wherein the voice gateway, when executing the instructions at the hardware processor is configured to: receive the user profile from the controller; and based on the received user profile, update a user configuration associated with an analog telephone
	Diacakis show the controller is configured to: memory comprising instructions and one or more user configurations wherein each user configuration of the one or more user configurations is associated with one of the one or more telephone interfaces [par 0052, An individual may define his profile set, including his rules and preferences, via a user-interface in communication with the presence server 24. According to one embodiment, the user-interface may comprise a graphical user interface (GUI) application loaded on a computer device in communication with the presence server 24. Once defined, the presence server 24 may store the profiles, rules and preferences in a database 26], transmit a user profile to the voice gateway[par 0040, 0041, By storing the profiles with the presence server 24, the individual only needs to send small amounts of information (a voice command or DTMF command, for example, via the voice gateway 12) to the presence server 24 when changing his profile rather than having to send all the presence and availability information associated with the "At Home" situation, which may be considerably larger. By storing the profiles with the presence server 24, the presence server 24 may thus have the necessary information available when individuals switch profiles. Thus, an individual only needs to let the presence server 24 know which situation profile he prefers. the system 10 may provide a caller (e.g., caller of the telephone device 8 or 9) with a summary of the individual's P&A information (or presence information only for a presence server 24 that does not maintain availability data) through the voice interface of the voice gateway 12. Using George as the example again, an embodiment of the process is described with reference to FIG. 8. At block 110, the caller may initiate a call to the voice gateway 12 to request a summary of George's P&A information through the voice interface]; wherein the user profile contains user preference information for customizing a device of a user [par 0054,  such as the individual's situation and defined rules and preferences. The determined availability information may then be transmitted to subscribers of the individual's availability information via, for example, the network 142 or the voice-interface provided by the voice gateway 12, as described previously];
and based on the received user profile, update a user configuration associated with an analog telephone [par 0039, The voice gateway 12, at block 102, may detect the individual's updated profile instructions (such as by, for example, DTMF detection or speech recognition) and, at block 104, forward the information to the presence server 24 via the server 20. The presence server 24 may then accordingly update the database 26. In addition to current situation, the individual may modify other presence characteristics besides current profile in this manner including, for example, adding or deleting profiles, adding or deleting access levels, changing subscribers on the various access levels, etc].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King and Diacakis because present invention is directed to systems and methods for providing voice-activated presence information.
 	King and Diacakis fail to show wherein the voice gateway, when executing the instructions at the hardware processor is configured to: receive the user profile from the controller.
 	In an analogous art Arai show wherein the voice gateway, when executing the instructions at the hardware processor is configured to: receive the user profile from the controller [claim 6, par 0009, shows a message is transmitted between a media gateway controller and a media gateway is defined by an IP address. Claim 6 further shows gateway controller contains initialized, information pertinent to a totality of subscribers registered from said subscriber information database, and sending out a command message for state initialization to each of said gateway devices holding IP addresses].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King, Diacakis, and Arai because this provides an IP communications system and a method allocating an IP address therefor, by means of which the aforementioned problems in allocating IP addresses may be overcome.


2. King, Diacakis, and Arai discloses the system of claim 1, King and Diacakis fail to show wherein: the voice gateway, when executing the instructions at the hardware processor, is further configured to: receive a request to associate the analog telephone with a user; transmit the request to associate the analog telephone with the user to the SD-controller; and wherein the SD-WAN controller, when executing the instructions at the hardware processor, is further configured to: receive the request to associate the analog telephone with the user from the voice gateway; obtain the user profile for the user in the received request; and wherein the user profile transmitted to the voice gateway comprises the obtained user profile.
 	In an analogous art Arai show wherein: the voice gateway, when executing the instructions at the hardware processor, is further configured to: receive a request to associate the analog telephone with a user; transmit the request to associate the analog telephone with the user to the SD-controller; and wherein the SD-WAN controller [par 0043, The IP address allocator 5 confirms, responsively to the request for allocation of the IP address from the subscriber premises unit 3, that the identification information of the subscriber premises unit 3, which has made the request, is held. If the identification information of the subscriber premises unit 3 is held in the list of the IP addresses, the same IP address is re-allocated and the term of validity is updated. If the identification information of the subscriber premises unit 3, which has made the request for allocation of the IP address, is not held in the list of the IP addresses], when executing the instructions at the hardware processor, is further configured to: receive the request to associate the analog telephone with the user from the voice gateway; obtain the user profile for the user in the received request; and wherein the user profile transmitted to the voice gateway comprises the obtained user profile [par 0045, To the subscriber premises unit 3 of this subscriber, one of the unallocated IP addresses, managed by the IP address allocator 5, is selected in response to a request from the subscriber premises unit 3 and allotted to the subscriber premises unit 3. of this subscriber, one of the unallocated IP addresses, managed by the IP address allocator 5, is selected in response to a request from the subscriber premises unit 3 and allotted to the subscriber premises unit 3}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King, Diacakis, and Arai because this provides an IP communications system and a method allocating an IP address therefor, by means of which the aforementioned problems in allocating IP addresses may be overcome.

3, King, Diacakis, and Arai illustrate the system of claim 2, wherein the voice gateway is configured to receive a request to associate the analog telephone with a user by receiving a request from the analog telephone [King, par 0092, As interoperability is provided, device 100 may conform to, e.g., but not limited to, H.323 v2 and SIP (including B2BUA), enabling integration with soft switches and/or PC-based telephony. Device 100 may provide comprehensive gateway functions that may allow interfacing between different network services and types. For example, device 100 may interface to Voice over IP ("VoIP") networks and/or to High Definition Voice systems].


4. King, Diacakis, and Arai defines the system of claim 3, wherein the request comprises a keypress combination or a voice command [King, par 0207, FIG. 5 in an exemplary embodiment, devices 100 can receive audio signals from PSTN compatible devices and decode any audio tones which or may not be present to determine which of a plurality of compression techniques and preprogrammed rules may be applied to the audio signal being received, e.g., but not limited to a facsimile transmission, a dial-modem transmission, DTMF or FSK key detection].


8. King conveys a method performed by a software defined wide area network (SD- WAN) controller communicably coupled to a voice gateway [par 0088, 0032, 0103, Vo/P connection such that analog signal may be received by the first and second systems directly from a packet data network as uncompressed or compressed voice (VoIP) data from a High Definition Voice connection or from a conventional PSTN compatible VoIP connection after passing through a High Definition Voice to conventional VoIP gateway device. In an exemplary embodiment, device 100 is remotely configurable through a Telnet session through a remotely attached exemplary MICROSOFT WINDOWS.RTM. PC, etc. In another exemplary embodiment, device 100 is remotely configurable by a SDWAN controller],
 	King fail to show the method comprising: determining a user profile from one or more stored user profiles is to be associated with an analog telephone; wherein the user profile contains user preference information for customizing a device of a user
 	In an analogous art Diacakis the method comprising: determining a user profile from one or more stored user profiles is to be associated with an analog telephone [par 0040, At Home" situation, which may be considerably larger. By storing the profiles with the presence server 24, the presence server 24 may thus have the necessary information available when individuals switch profiles. Thus, an individual only needs to let the presence server 24 know which situation profile he prefers. Storing the profiles with the presence server 24 additionally reduces the amount of resources required to invoke a profile switch operation]; wherein the user profile contains user preference information for customizing a device of a user[par 0054,  such as the individual's situation and defined rules and preferences. The determined availability information may then be transmitted to subscribers of the individual's availability information via, for example, the network 142 or the voice-interface provided by the voice gateway 12, as described previously];
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King and Diacakis because present invention is directed to systems and methods for providing voice-activated presence information.
 	King and Diacakis fail to show a controller transmitting the user profile to the voice gateway.
 	In an Arai show a controller transmitting the user profile to the voice gateway[claim 6, par 0009, shows a message is transmitted between a media gateway controller and a media gateway is defined by an IP address. Claim 6 further shows gateway controller contains initialized, information pertinent to a totality of subscribers registered from said subscriber information database, and sending out a command message for state initialization to each of said gateway devices holding IP addresses].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King, Diacakis, and Arai because this provides an IP communications system and a method allocating an IP address therefor, by means of which the aforementioned problems in allocating IP addresses may be overcome.


10. King, Diacakis,  and Arai reveal the method of claim 9, King and Diacakis fail to show wherein the first user is associated with more than one user profile and determining the user profile comprises determining one of the user profiles that is associated with an analog telephone.
 	In an analogous art Arai show wherein the first user is associated with more than one user profile and determining the user profile comprises determining one of the user profiles that is associated with an analog telephone [par 0012, a gateway controller provided on a subscriber side in accordance with a protocol complying with a master- slave architecture for controlling said gateway device, a subscriber information database for supplying subscriber information to the gateway controller, and an IP address allocator for dynamically allocating IP addresses].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King, Diacakis, and Arai because this provides an IP communications system and a method allocating an IP address therefor, by means of which the aforementioned problems in allocating IP addresses may be overcome.


11. King, Diacakis, and Arai define the method of claim 9, King and Diacakis fail to show further comprising receiving a request to associate the analog telephone with a second user from the voice-gateway; wherein determining the user profile from the one or more stored user profiles comprises determining a stored user profile associate with the second user received from the voice gateway; and wherein the user profile transmitted to the voice gateway comprises the user profile associated with the second user.
 	In an analogous art Arai show further comprising receiving a request to associate the analog telephone with a second user from the voice-gateway [par 0012, The gateway device requests the IP address allocator to allocate an IP address to acquire the IP address. The IP address is then notified to the gateway controller|; wherein determining the user profile from the one or more stored user profiles comprises determining a stored user profile associate with the second user received from the voice gateway [par 0013, a gateway controller provided on a subscriber side in accordance with a protocol complying with a master-slave architecture for controlling the gateway device, a subscriber information database for supplying subscriber information to the gateway controller, and an IP address allocator for dynamically allocating IP addresses, In the method, the gateway device requests the IP address allocator to allocate an IP address to acquire the IP address. The IP address acquired is then notified to the gateway controller|; and wherein the user profile transmitted to the voice gateway comprises the user profile associated with the second user [par 0038, This function is generally implemented by the hardware. The subscriber premises unit 3 also includes: a function of IP address acquisition. Specifically, with the function, information for uniquely identifying the own apparatus, such as MAC address of the own apparatus, is transmitted, upon power up or initialization of the own apparatus, to the IP address allocator 5 to thereby request the donation of the IP address and the acquisition of the identifying information of the IP telephone switch 1 supervising the subscriber premises unit 3, and the information sent from the IP address allocator 5 in response to the request is received to hold the so received information|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King, Diacakis, and Arai because this provides an IP communications system and a method allocating an IP address therefor, by means of which the aforementioned problems in allocating IP addresses may be overcome.

12. King, Diacakis, and Arai defines the method of claim 9, King and Diacakis fail to show wherein the request to associate the analog telephone with a first user from the voice gateway comprises a user identifier and user authentication
 	In an analogous art Arai show wherein the request to associate the analog telephone with a first user from the voice gateway comprises a user identifier and user authentication [par 0043, The IP address allocator 5 confirms, responsively to the request for allocation of the IP address from the subscriber premises unit 3, that the identification information of the subscriber premises unit 3, which has made the request, is held. If the identification information of the subscriber premises unit 3 is held in the list of the IP addresses, the same IP address is re-allocated and the term of validity is updated].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King, Diacakis, and Arai because this provides an IP communications system and a method allocating an IP address therefor, by means of which the aforementioned problems in allocating IP addresses may be overcome.

15. King teaches a software defined wide area network (SD-WAN) controller, the (SD- WAN) controller comprising: a memory comprising instructions and one or more user profiles; a hardware processor, wherein the SD-WAN controller, when executing the instructions at the hardware processor /par 0088, 0032, 0103, Vo/P connection such that analog signal may be received by the first and second systems directly from a packet data network as uncompressed or compressed voice (VoIP) data from a High Definition Voice connection or from a conventional PSTN compatible VoIP connection after passing through a High Definition Voice to conventional VoIP gateway device. In an exemplary embodiment, device 100 is remotely configurable through a Telnet session through a remotely attached exemplary MICROSOFT WINDOWS.RTM. PC, etc. In another exemplary embodiment, device 100 is remotely configurable by a SDWAN controller],
 	King fail to show is configured determine a user profile from one or more stored user profiles is to be associated with an analog telephone; wherein the user profile contains user preference information for customizing a device of a user;
 	In an analogous art Diacakis show is configured determine a user profile from one or more stored user profiles is to be associated with an analog telephone[par 0040, At Home" situation, which may be considerably larger. By storing the profiles with the presence server 24, the presence server 24 may thus have the necessary information available when individuals switch profiles. Thus, an individual only needs to let the presence server 24 know which situation profile he prefers. Storing the profiles with the presence server 24 additionally reduces the amount of resources required to invoke a profile switch operation]; wherein the user profile contains user preference information for customizing a device of a user[par 0054,  such as the individual's situation and defined rules and preferences. The determined availability information may then be transmitted to subscribers of the individual's availability information via, for example, the network 142 or the voice-interface provided by the voice gateway 12, as described previously];
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King and Diacakis because present invention is directed to systems and methods for providing voice-activated presence information.
 	King and Diacakis fail to show a controller transmitting the user profile to the voice gateway.
 	In an Arai show a controller transmitting the user profile to the voice gateway[claim 6, par 0009, shows a message is transmitted between a media gateway controller and a media gateway is defined by an IP address. Claim 6 further shows gateway controller contains initialized, information pertinent to a totality of subscribers registered from said subscriber information database, and sending out a command message for state initialization to each of said gateway devices holding IP addresses].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King, Diacakis, and Arai because this provides an IP communications system and a method allocating an IP address therefor, by means of which the aforementioned problems in allocating IP addresses may be overcome.


17. King, Diacakis, and Arai creates the SD-WAN controller of claim 16, King fail to show further configured to: receive a request to associate the analog telephone with a second user from the voice a gateway, wherein the SD-WAN controller is configured to determine the user profile from the one or more stored user profiles by determining a stored user profile associated with the second user received from the voice gateway; and wherein the user profile transmitted to the voice gateway comprises the user profile associated with the second user.
 	In an analogous art Arai show further configured to: receive a request to associate the analog telephone with a second user from the voice a gateway [par 0012, The gateway device requests the IP address allocator to allocate an IP address to acquire the IP address. The IP address is then notified to the gateway controller], wherein the SD-WAN controller is configured to determine the user profile from the one or more stored user profiles by determining a stored user profile associated with the second user received from the voice gateway |par 0013, a gateway controller provided on a subscriber side in accordance with a protocol complying with a master-slave architecture for controlling the gateway device, a subscriber information database for supplying subscriber information to the gateway controller, and an IP address allocator for dynamically allocating IP addresses, In the method, the gateway device requests the IP address allocator to allocate an IP address to acquire the IP address. The IP address acquired is then notified to the gateway controller|; and wherein the user profile transmitted to the voice gateway comprises the user profile associated with the second user [par 0038, This function is generally implemented by the hardware. The subscriber premises unit 3 also includes: a function of IP address acquisition. Specifically, with the function, information for uniquely identifying the own apparatus, such as MAC address of the own apparatus, is transmitted, upon power up or initialization of the own apparatus, to the IP address allocator 5 to thereby request the donation of the IP address and the acquisition of the identifying information of the IP telephone switch 1 supervising the subscriber premises unit 3, and the information sent from the IP address allocator 5 in response to the request is received to hold the so received information].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King, Diacakis, and Arai because this provides an IP communications system and a method allocating an IP address therefor, by means of which the aforementioned problems in allocating IP addresses may be overcome.

18. King, Diacakis, and Arai creates the SO-WAN controller of claim 14, King and Diacakis fail to show wherein the request to associate the analog telephone with a first user from the voice gateway comprises a user identifier and user authentication.
 	In an analogous art Arai show wherein the request to associate the analog telephone with a first user from the voice gateway comprises a user identifier and user authentication [par 0043, The IP address allocator 5 confirms, responsively to the
request for allocation of the IP address from the subscriber premises unit 3, that the identification information of the subscriber premises unit 3, which has made the request, is held. If the identification information of the subscriber premises unit 3 is held in the list of the IP addresses, the same IP address is re-allocated and the term of validity is updated].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King, Diacakis, and Arai because this provides an IP communications system and a method allocating an IP address therefor, by means of which the aforementioned problems in allocating IP addresses may be overcome.


5.  	Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (U.S. Pub No. 2018/0227394 A1), Diacakis (U.S. Pub No. 2003/0174814 A1)   in view of Arai (U.S. Pub No. 2005/0276272 A1) in further view of Maddox et al. (U.S. Pub No. 2017/0359334 A1).

5. King, Diacakis, and Arai convey the system of claim 2, King, Diacakis, and Arai fail to show wherein the voice gateway is configured to receive a request to associate the analog telephone with a user by receiving an out-of-band request.
 	In an analogous art Maddox show wherein the voice gateway is configured to receive a request to associate the analog telephone with a user by receiving an out-of- band request [par 0025, if this is the case, then the user has already proven their identity for the service and access Is allowed. If this is not the case, then the authentication server 704 performs an out-of-band request to the user to provide voice
print authentication (730). The out-of-band request may be performed through an identity application running on a smartphone or by making a phone call, among others. In one example, the out-of-band request includes asking the user to say their password (731)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King, Diacakis, Arai, and Maddox because this system and a method for single sign-on voice authentication that provides access to multiple voice recognition and artificial intelligence platforms, to multiple devices.

6.  	Claims 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (U.S. Pub No. 2018/0227394 A1), Diacakis (U.S. Pub No. 2003/0174814 A1),  in view of Arai (U.S. Pub No. 2005/0276272 A1) in further view of Raheja et al. (U.S. Pub No. 2015/0221057 A1).


 6, King, Diacakis, and Arai provides the system of claim 2, King, Diacakis, and Arai fail to show wherein the SP WAN controller, when executing the instructions at the hardware processor, is further configured to: determine that the user was previously associated with another analog telephone: and send a request to a voice gateway controlling the previously associated analog telephone to unassociate the user with the previously associated analog telephone.
 	In an analogous art Raheja show wherein the SP WAN controller, when executing the instructions at the hardware processor, is further configured to: determine that the user was previously associated with another analog telephone: and send a request to a voice gateway controlling the previously associated analog telephone to unassociate the user with the previously associated analog telephone [par 0024, The manual verification 415 may include causing all pending requests to be displayed so that medical personne! can verify an end user. Once a request is verified, the system may send a verification code to the new device 420 and send a command to deregister the previous device. Additionally, installation of the software may generate a new unique device identifier code that may require registration of the new installation, and may result in de-registration of the previous device or phone number associated with the user. Because registration includes associating a new ID with the new device and phone number, the previous device is automatically deregistered when someone registers the new device].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King, Diacakis, Arai, and Raheja because systems and methods for preventing fraud in remote service inquiries in medical and other environments.


13. King, Diacakis, and Arai creates the method of claim 9, King and Arai fail to show further comprising: determining that the first user was previously associated with another analog telephone; and sending a request to a voice gateway controlling the previously associated analog telephone to unassociate the first user with the previously associated analog telephone.
 	In an analogous art Raheja show further comprising: determining that the first user was previously associated with another analog telephone; and sending a request
to a voice gateway controlling the previously associated analog telephone to unassociate the first user with the previously associated analog telephone [par 0024, The manual verification 415 may include causing all pending requests to be displayed so that medical personnel can verify an end user. Once a request is verified, the system may send a verification code to the new device 420 and send a command to deregister the previous device. Additionally, installation of the software may generate a new unique device identifier code that may require registration of the new installation, and may result in de-registration of the previous device or phone number associated with the user. Because registration includes associating a new ID with the new device and phone number, the previous device is automatically deregistered when someone registers the new device].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King, Arai, Diacakis, and Raheja because systems and methods for preventing fraud in remote service inquiries in medical and other environments.

19. King, Diacakis, and Arai defines the SD-WAN controller of claim 16, King, Diacakis, and Arai fail to show further configured to: determine that the first user was previously associated with another analog telephone; and send a request to a voice gateway controlling the previously associated analog telephone to unassociate the first user with the previously associated analog telephone.
 	In an analogous art Raheja show further configured to: determine that the first user was previously associated with another analog telephone; and send a request to a voice gateway controlling the previously associated analog telephone to unassociate the first user with the previously associated analog telephone [par 0024, The manual verification 415 may include causing all pending requests to be displayed so that medical personnel can verify an end user. Once a request is verified, the system may send a verification code to the new device 420 and send a command to deregister the previous device. Additionally, installation of the software may generate a new unique device identifier code that may require registration of the new installation, and may result in de-registration of the previous device or phone number associated with the user. Because registration includes associating a new ID with the new device and phone number, the previous device is automatically deregistered when someone registers the new device].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King, Diacakis, Arai, and Raheja because systems and methods for preventing fraud in remote service inquiries in medical and other environments.

7.  	Claims 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (U.S. Pub No. 2018/0227394 A1), Diacakis (U.S. Pub No. 2003/0174814 A1)  in view of Arai (U.S. Pub No. 2005/0276272 A1) in further view of Elsey et al. (U.S. Pub No. 2002/0055351 A1).

7. King, Diacakis, and Arai disclose the system of claim 1, King, Diacakis, and Arai fail show wherein the SD- WAN controller, when executing the instructions at the hardware processor, is further configured to: obtain a schedule of users for the one or more analog telephones; and wherein the user profile transmitted to the voice gateway is based on the obtained schedule.
 	In an analogous art Elsey show wherein the SD-WAN controller, when executing the instructions at the hardware processor , is further configured to: obtain a schedule of users for the one or more analog telephones; and wherein the user profile transmitted to the voice gateway is based on the obtained schedule [par 0122, Thus, in the case where a carrier defines a carrier profile (at the second level) for all its subscribers, which applies to all of their calls, and one of the subscribers also defines his/her own personal profile (at the seventh level), preferences in the personal profile accordingly override any conflicting preferences in the carrier profile. The resulting profile, generated by processor 2825 of gateway 321, is a reconciled profile which contains non-conflicting preferences from the profiles at different levels and is used by the clients and operator to provide information assistance and services to the user).
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King, Diacakis, Arai, and Elsey because this provides a need for efficient and personalized information assistance for telephone and mobile device.

14. King, Diacakis, and Arai provide the method of claim 8, King, Diacakis, and Arai fail to show further comprising: obtaining a schedule of users for and or more analog telephones; and wherein determining the user profile from one or more stored user profiles comprises determining the user profile based on the obtained schedule,
 	In an analogous art Elsey show further comprising: obtaining a schedule of users for and or more analog telephones; and wherein determining the user profile from one or more stored user profiles comprises determining the user profile based on the obtained schedule[par 0122, Thus, in the case where a carrier defines a carrier profile (at the second level) for all its subscribers, which applies to all of their calls, and one of the subscribers also defines his/her own personal profile (at the seventh level), preferences in the personal profile accordingly override any conflicting preferences in the carrier profile. The resulting profile, generated by processor 2825 of gateway 321, is a reconciled profile which contains non-conflicting preferences from the profiles at different levels and is used by the clients and operator to provide information assistance and services to the user).
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King, Diacakis, Arai, and Elsey because this provides a need for efficient and personalized information assistance for telephone and mobile device. 


20, King, Diacakis, and Arai provides the SD-WAN controller of claim 15, King, Diacakis, and Arai fail to show further configured ta: obtain a schedule of users for one or more analog telephones; and wherein the SD-WAN controller is configured to determine the user profile from one or more stored user profiles by determining the user profile based on the obtained schedule.
 	In an analogous art Elsey show further configured ta: obtain a schedule of users for one or more analog telephones; and wherein the SD-WAN controller is configured to determine the user profile from one or more stored user profiles by determining the user profile based on the obtained schedule[par 0122, Thus, in the case where a carrier defines a carrier profile (at the second level) for all its subscribers, which applies to all of their calls, and one of the subscribers also defines his/her own personal profile (at the seventh level), preferences in the personal profile accordingly override any conflicting preferences in the carrier profile. The resulting profile, generated by processor 2825 of gateway 321, is a reconciled profile which contains non-conflicting preferences from the profiles at different levels and is used by the clients and operator to provide information assistance and services to the user).
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings King, Arai, and Elsey because this provides a need for efficient and personalized information assistance for telephone and mobile device.


Response to Arguments
Applicants respectfully submit that the proposed King-Arai combination fails to disclose, teach, or suggest “transmit a user profile to the voice gateway, wherein the user profile contains user preference information for customizing a device of a user,” as recited in amended independent Claim 1.
Accordingly, the cited portion of Arai fails to disclose, teach, or suggest “wherein the user profile contains user preference information for customizing a device of a user,’ as recited by amended Claim 1.

The applicant’s argument is moot in view in newly rejected claims. Analogous art Diacakis shows the user profile contains user preference information for customizing a device of a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468